Citation Nr: 1206944	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  09-06 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for a skin disorder.  

3.  Entitlement to an initial compensable rating for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach
INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967.  He had service in the Republic of Vietnam from May 1966 to May 1967 where his awards and decorations included the Combat Infantryman Badge and the Purple Heart Medal.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the RO.  

After reviewing the record, the Board is of the opinion that there is a potential issue of entitlement to an initial compensable rating for PTSD.  That potential issue is addressed in the REMAND portion of the decision below and is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed rating decision, dated in March 1968, the RO denied the Veteran's claim of entitlement to service connection for a skin disorder.

2.  Evidence associated with the record since the RO's March 1968 decision is neither cumulative nor redundant and, by itself or in connection with evidence previously assembled, relates to an unestablished fact or raises a reasonable possibility of substantiating the claim of entitlement to service connection for a skin disorder. 


CONCLUSIONS OF LAW

1.  The RO's March 1968 rating decision, which denied the Veteran's claim of entitlement to service connection for a skin disorder, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).
2.  New and material evidence has been submitted to reopen the Veteran's claim of entitlement to service connection for a skin disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issue of entitlement to service connection for a skin disorder.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In this case, the Board finds that VA has met that duty.

A review of the record discloses that this is not the Veteran's first claim entitlement to service connection for a skin disorder.  That claim was initially denied by the RO in March 1968.  The Veteran was notified of that decision, as well as his appellate rights.  However, he did not file a notice of disagreement with which to initiate an appeal.  Therefore, that decision became final under the law and regulations then in effect.  38 U.S.C. § 4004 (1964) (codified as amended at 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 19.152 (1967) (codified as revised at 38 C.F.R. § 20.1103 (2011)).  

In March 2006, the Veteran filed an application to reopen his claim of entitlement to service connection for a skin disorder.  After reviewing the record, the Board finds no issue as to providing an appropriate application form or completeness of the application. 

In April 2006, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claim, including the evidence to be provided by him, and notice of the evidence VA would attempt to obtain.  

VA informed the Veteran of the bases for the prior denial and advised him of the evidence necessary to substantiate the element or elements required to establish service connection that were found insufficient in the prior denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  VA also informed him of the evidence necessary to support the underlying service connection claim.  

Following the notice to the Veteran, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claims.  That duty requires VA to make reasonable efforts to obtain relevant records (including private records) that the Veteran adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  However, the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claim.  38 U.S.C.A. § 5103.  

In this case, VA has obtained or ensured the presence of the Veteran's service treatment records; records reflecting his VA treatment in October 1967 and from October 2009 to August 2010; records reflecting his March 2004 treatment by or through Mt. Carmel Health, West; records reflecting his treatment from August to October 2004 by or through Capitol City Dermatology, Inc.; private laboratory reports, dated from August 2005 to January 2006; and a November 2004 letter from M. A. B., M.D.  

In January 1968, September 2006, and April and November 2010, VA examined the Veteran, in part, to determine the nature and etiology of any skin disorder found to be present.  The VA examination reports show, generally, that the examiners reviewed the Veteran's medical history, interviewed and examined the Veteran, documented his medical conditions, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Finally, the Board notes that VA has offered the Veteran an opportunity to present additional evidence and argument at a hearing before a member of the Board.  To date, however, he has declined to accept that offer.  

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to determine whether or not new and material evidence has been received to reopen a claim of entitlement to service connection for a skin disorder.  

Analysis

The Veteran contends that his skin disorder was first manifested shortly before his separation from service and that he has had an ongoing skin disorder since that time.  In this regard, he notes that he was treated by VA shortly after his separation from service.  Therefore, he maintains that service connection for a skin disorder is warranted.  At the very least, he contends that he has submitted new and material evidence for the purpose of reopening the claim.  After reviewing the record in light of the applicable law and regulations, the Board finds that the Veteran has submitted new and material evidence to support his request to reopen a claim of entitlement to service connection for a skin disorder.  To that extent, the appeal is granted.  

Service connection connotes many factors but basically it means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2011). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

In evaluating this claim, the Board notes that special considerations attend the cases of combat veterans.  38 U.S.C.A. § 1154(b) (West 2002).  For any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  Id.

Section 1154(b) does not, however, create a statutory presumption that combat Veteran's alleged disease or injury is service-connected.  The must still meet his evidentiary burden with respect to service connection.  Section 1154(b) sets forth a three-step, sequential analysis that must be undertaken when a combat Veteran seeks benefits under the method of proof provided by the statute.  As the first step, it must be determined whether the Veteran has proffered satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease. (Satisfactory lay or other evidence under 38 U.S.C.A. § 1154(b) means credible evidence.  Caluza.  VA is not required to accept statements or testimony that is inherently incredible.  See Samuels v. West, 11 Vet. App. 433 (1998).  Second, it must be determined whether the proffered evidence is "consistent with the circumstances, conditions, or hardships of such service."  The statute provides that if these two inquiries are met, VA shall accept the Veteran's evidence as sufficient proof of service- connection, even if no official record of such incurrence exists. Thus, if a veteran satisfies both of these inquiries mandated by the statute, a factual presumption arises that the alleged injury or disease is service-connected.  Section 1154(b) makes the resolution of these inquiries very favorable to the Veteran by providing that the VA shall resolve every reasonable doubt in favor of the Veteran. The presumption is, however, rebuttable. The VA may rebut the presumption by presenting clear and convincing evidence to the contrary.  Thus, as the third step in the analysis, it must be determined whether the government has met its burden of rebutting the presumption of service-connection by clear and convincing evidence to the contrary.  Collette v. Brown, 82 F. 3d 389, 392-93 (1996).

The foregoing law and regulations notwithstanding, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d)
 
In March 1968, when the RO denied the Veteran's claim of service connection for a skin disorder, the evidence on file consisted of the Veteran's service treatment records; records reflecting the Veteran's October 1967 VA treatment; and the report of a January 1968 VA examination.  Those records were negative for any complaints or clinical findings of a skin disorder of any kind in service.  In fact, during his April 1965 service entrance examination, and during his August 1967 service separation examination, he responded in the negative, when asked if he then had, or had ever had, skin diseases.  Moreover, during the actual examinations, his skin and lymphatic systems were found to be normal.  

In his original claim for service connection for a skin disorder, the Veteran reported a generalized body rash which had started two weeks prior to his separation from service.  During VA treatment in October 1967, the Veteran reported a 6 week history of a generalized body rash which had started on his arms.  During his January 1968 VA examination it was noted that during the previous 3 to 4 months, the Veteran had been seen from time to time for folliculitis.  On examination, he had some hyperpigmented spots where that disorder had healed.  The examiner concluded that a skin disease was not found during the examination.  Absent the presence of a chronic, identifiable skin disorder in service or on the VA examination, the Veteran did not meet the criteria for service connection.  Accordingly, service connection for a skin disorder was denied; and as noted above, that decision became final.

Generally, a claim which has been denied by the RO may not thereafter be reopened and allowed, and a claim based upon the same factual basis may not be considered.  38 U.S.C.A. § 7105.  The exception to this rule is 38 U.S.C.A. § 5108 which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA shall reopen the claim and review the former disposition of the claim.

When a veteran seeks to reopen a final decision based on new and material evidence, the Board must first determine whether the Veteran has, in fact, presented new and material evidence under 38 C.F.R. § 3.156.  Evidence offered by a claimant to reopen a claim is presumed credible for the limited purpose of ascertaining its materiality.  Justus v. Principi 3 Vet. App. 510, 512 (1992).  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

If new and material evidence is presented, the Board may then proceed to evaluate the merits of the claim but only after insuring that the duty to assist the Veteran in the development of his claim has been fulfilled.  See Elkins v. West, 12 Vet. App. 209 (1999).

Evidence added to the record since the RO's March 1968 decision consists of records reflecting the Veteran's March 2004 treatment by or through Mt. Carmel Health, West; records reflecting his treatment from August to October 2004 by or through Capitol City Dermatology, Inc.; private laboratory reports, dated from August 2005 to January 2006; a November 2004 letter from M. A. B., M.D; reports of examinations performed by VA in September 2006, and April and November 2010; and records reflecting the Veteran's VA treatment from October 2009 to August 2010.  Such evidence is new in the sense that it has not previously been before the VA.  It is also material in that it fills a significant deficit in the evidence which existed in March 1968.  Indeed, the Veteran now has a chronic, identifiable skin disorder.  The various diagnoses have included Well's syndrome, as reported in November 2004 by his private physician, M. A. B., M.D.  They also include chronic dermatitis, as noted in the Veteran's May 2010 VA treatment records.  Such evidence is neither cumulative nor duplicative and when considered with the evidence previously of record raises a reasonable possibility of substantiating the claim.  As such, the additional evidence is sufficient to reopen the claim.  To that extent, the appeal is granted.  


ORDER

New and material evidence having been presented, the application is granted to reopen a claim of entitlement to service connection for a skin disorder.  


REMAND

In light of the foregoing decision, the VA may proceed to evaluate the merits of the Veteran's claim of entitlement to service connection for a skin disorder.  Elkins.  It would be premature for the Board to do so prior to the RO, as such action could result in prejudice to the Veteran's claim.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); VAOPGCPREC 16-92.

In his substantive appeal, VA Form 9, received in February 2009, the Veteran acknowledged that from the time of his separation from service until 2004, he did not receive VA treatment for a skin disorder.  However, he did state that he received treatment from his family physician who would give him topical medication for his skin disorder.  Such treatment records could well be relevant to the Veteran's claim and could help substantiate his contentions regarding continuing symptomatology after service.

The Veteran has not been examined by VA to determine the etiology of his current skin disorder, diagnosed as Wells Syndrome and chronic dermatitis.  Such an examination could further substantiate the Veteran's claim.

In addition to service connection for a skin disorder, there is a potential issue of entitlement to an initial compensable evaluation for the Veteran's service-connected posttraumatic stress disorder (PTSD).  

By a rating action in May 2010, the RO granted the Veteran's claim of entitlement to service connection for PTSD.  The RO assigned a noncompensable disability rating, effective March 30, 2010.  In October 2010, the Veteran filed a claim of entitlement to an increased rating for that disorder.  However, when read in a light most favorable to the Veteran and in view of the proximity to the May 2010 RO decision granting service connection, the Board finds the Veteran's October 2010 correspondence to be tantamount to a notice of disagreement with the RO's May 2010 assignment of a noncompensable rating for PTSD.  Since that Notice of Disagreement was timely, VA must issue the Veteran a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  


In light of the foregoing, additional development of the record is warranted prior to further consideration by the Board.  Accordingly, the case is REMANDED for the following action: 

1.  Issue a Statement of the Case concerning the claim of entitlement to an initial compensable evaluation for the Veteran's service-connected PTSD.  If, and only if, the Veteran completes his appeal by filing a timely substantive appeal on the aforementioned issue should this claim be returned to the Board.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 202 (2011). 

2.  Request that the Veteran provide the names and addresses of any health care provider who treated him for a skin disorder between the time of his separation from service in September 1967 and 2004.  He should also include the dates of such treatment.  Such health care providers should include, but are not limited to, the family physician to whom he referred in his February 2009 substantive appeal.  The Veteran may also provide the names and addresses of the facilities where he was treated.  

The RO should then request the Veteran's records directly from the health care providers or medical facilities identified by the Veteran.  

A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  

If the requested records are held by an agency or department of the federal government, efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2).

If the requested records are unavailable, but are not held by an agency or department of the federal government, notify the Veteran and his representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(e).
 
3.  When the actions requested in part 2 have been completed, schedule the Veteran for VA dermatologic examination to determine the nature and etiology of any skin disorder found to be present.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

If a chronic skin disorder is identified, the examiner must set forth the manifestations of that disorder.  The examiner must also render an opinion, with complete rationale, as to whether it is at least as likely as not (at least a 50/50 chance) related to the Veteran's treatment for a skin disorder in October 1967 and the attendant history then reported by the Veteran.

The Veteran is advised that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. § 3.655 (2011). 

In the event that the Veteran does not report for the aforementioned examination, a copy of the notice informing the Veteran of the date, time, and place of the examination must be associated with the claims file.  In particular, it must be noted in writing if that notice was returned to VA as undeliverable.  

4.  When the actions requested in parts 2 and 3 have been completed, undertake any other indicated development.  Then readjudicate the issue of entitlement to service connection for a skin disorder.  

If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


